its sentencing decision on the influence of Lopez's gang affiliation, his
                history of violence, and the danger he posed to the community. Lopez
                failed to demonstrate that the State's assertion constituted "impalpable or
                highly suspect evidence," or that the district court relied solely on it when
                rendering its decision. Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                (1976). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                         AC• s•                     J.
                                                    Hardesty


                                                                                    J.
                                                    Douglas
                                                    --1411  -A


                                                                                    J.




                cc:   Hon. Michael Villani, District Judge
                      Oronoz & Ericsson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(01 I947A